Citation Nr: 1220244	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  02-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the cervical spine with headaches (hereinafter, "cervical spine disorder").

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine disorder, including herniated disc.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions promulgated in May 2001 and April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the May 2001 rating decision, service connection was established for the cervical spine disorder, evaluated as 10 percent disabling effective from December 14, 2000.  In the April 2004 rating decision established service connection for the lumbar spine disorder, evaluated as noncompensable (zero percent) effective from March 21, 2002.  The Veteran appealed these decisions, contending that higher ratings were warranted.  She did not disagree with the effective date(s) assigned for the establishment of service connection.

In a January 2005 rating decision, the RO granted a 10 percent rating for the lumbar spine disorder, effective from March 21, 2002.  Nevertheless, this claim remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in April 2005.  A transcript of this hearing is of record.  

Unfortunately, the VLJ who conducted the April 2005 hearing is no longer with the Board.  Pursuant to VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, the Veteran was sent correspondence in February 2012 advising her of this fact, and inquiring whether she desired a new hearing.  Her accredited representative subsequently responded later that same month that a new hearing was not desired in this case, and that the Veteran wanted the Board to consider her case based on the evidence of record.

This case was previously before the Board in June 2005, March 2007, and February 2008, at which times the case was remanded for further development.  In pertinent part, the Board directed that the Veteran receive adequate notification as required by the Veterans Claims Assistance Act of 2000 (VCAA), that additional records be obtained, and that a new VA medical examination be accorded to the Veteran regarding her current appellate claims.  As detailed below, the Board finds that the Veteran has received adequate notification under the VCAA, and that there is no indication there is any relevant evidence that has not been obtained or requested.  Further, the Veteran was accorded a VA medical examination in February 2009 which the Board finds is adequate for resolution of this case.  All other development directed by the prior remands appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects the Veteran has reversed lordosis of the cervical spine.

3.  Prior to September 26, 2003, the record does not reflect that the service-connected cervical spine disorder was manifested by moderate limitation of motion or intervertebral disc syndrome.

4.  From September 26, 2003, the record does not reflect the service-connected cervical spine disorder has been manifested by severe limitation of motion; forward flexion less than 15 degrees; ankylosis; severe symptoms of intervertebral disc syndrome, with recurring attacks and intermittent relief; or incapacitating episodes as defined by VA regulations having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

5.  The record does not reflect the service-connected lumbar spine disorder was manifested by moderate limitation of motion; moderate symptoms of intervertebral disc syndrome with recurring attacks; lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position; forward flexion less than 60 degrees; the combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes as defined by VA regulations having a total duration of at least 2 weeks but less than 4 weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected cervical spine disorder prior to September 26, 2003, are not met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001); VAOPGCPREC 3-2000 (April 10, 2000).

2.  From September 26, 2003, the criteria for a rating of no more than 20 percent for the service-connected cervical spine disorder are met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001); VAOPGCPREC 3-2000 (April 10, 2000).

3.  The criteria for an initial rating in excess of 10 percent for service-connected lumbar spine disorder are not met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001); VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also observes that the Veteran's current appellate claims arise from the initial ratings assigned for his cervical and lumbar spine disorders following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board acknowledges that the Veteran was sent VCAA-compliant notification via letters dated in June 2005, April 2007, October 2008, and June 2009.  The information provided in these letters reflect that the Veteran was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the April 2005 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, the Veteran has not identified outstanding records documenting symptomatology of her service-connected cervical and/or lumbar spine disorders that is not demonstrated by the evidence already of record.

With respect to the aforementioned April 2005 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, while the VLJ who conducted the April 2005 hearing accurately noted the current appellate issues, she did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, the testimony of the Veteran, to include the questions posed by her accredited representative, focused on the elements necessary to substantiate these claims; i.e., the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Moreover, the VLJ asked questions to clarify the Veteran's treatment history and appellate contentions.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of either hearing.  In fact, the Veteran indicated at the close of the April 2005 hearing that she was satisfied with how it was conducted.  As noted in the Introduction, she has indicated, through her representative, that a new hearing is not desired in this case.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in April 2001, February 2004, March 2004, October 2005, and February 2009 which included findings as to the symptomatology of the cervical and lumbar spine disorders.  In pertinent part, these findings are consistent with the treatment records on file, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Moreover, the Veteran has not indicated that either the cervical or the lumbar spine disorder has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

General Legal Criteria

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board acknowledges that there has been evidence of cervical and lumbar spine pain.  However, the issue is whether these complaints of paint result in additional impairment of either spine that can be objectively evaluated so as to warrant higher rating(s) in this case.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the criteria for evaluating spine disabilities was substantially revised during the pendency of this appeal.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly enacted provisions of this section allow for intervertebral disc syndrome (preoperatively or postoperatively) to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding and following the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  Therefore, the Board will examine whether the Veteran is entitled to higher rating(s) for his service-connected cervical and lumbar spine disorders under either the "old" or the "new" criteria.

Prior to September 26, 2003, former Diagnostic Code 5290 evaluated limitation of motion of the cervical spine.  Under this Code, when the limitation of motion of the cervical spine was slight, a 10 percent rating was provided.  When the limitation of motion was moderate, a 20 percent rating was provided.  When the limitation of motion was severe, a rating of 30 percent is warranted.  38 C.F.R. § 4.71a (2001).

Prior to September 26, 2003, former Diagnostic Code 5292 provided for the evaluation of limitation of motion of the lumbar spine.  When the limitation of motion of the lumbar spine was slight, a 10 percent rating is provided.  When the limitation of motion was moderate, a 20 percent rating is provided.  When the limitation of motion was severe, a rating of 40 percent is warranted.  38 C.F.R. § 4.71a (2001).

Prior to September 23, 2002, former Diagnostic Code 5293 provided for evaluation of intervertebral disc syndrome.  Intervertebral disc syndrome was assigned a noncompensable rating when it postoperative, cured.  A 10 percent evaluation was assigned when it is mild.  Moderate symptoms with recurring attacks were assigned a 20 percent evaluation.  Severe symptoms, with recurring attacks and intermittent relief were assigned a 40 percent evaluation.  Pronounced symptoms that were persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief are assigned a 60 percent evaluation.  The maximum evaluation available under Diagnostic Code 5293 was 60 percent.  38 C.F.R. § 4.71a (2001).

Finally, prior to September 26, 2003, former Diagnostic Code 5295 provided for the evaluation of lumbosacral strain.  With characteristic pain on motion, a rating of 10 percent was provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent was provided.  When severe with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent was provided.  38 C.F.R. § 4.71a.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" criteria) changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Although the criteria under Diagnostic Codes 5290 and 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association  Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. 

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

Analysis 

In this case, and for the reasons stated below, the Board finds that the Veteran is not entitled to ratings in excess of 10 percent for the service-connected cervical spine disorder prior to September 26, 2003, but that she is entitled to a rating of no more than 20 percent from that date.  The Board finds that the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for the service-connected lumbar spine disorder throughout the appeal period.

Regarding the cervical spine, the Board observes that this service-connected disability is manifested by abnormal spinal contour of reversed cervical lordosis.  For example, an April 2001 VA x-ray of the cervical spine noted, in pertinent part, that reversal of cervical lordosis was seen.  Similarly, x-rays dated in February 2004 note that lateral view showed reversal of normal cervical lordosis, and that this could be due to muscle spasm.  Similarly, it was noted on the recent February 2009 VA medical examination that a plain film of her cervical spine revealed some slight scoliosis of the neck as well as cervical spine straightening most likely due to spasm.  A rating of 20 percent is warranted under the current General Rating Formula for Diseases and Injuries of the Spine for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  (Emphasis added).  However, as noted by VAOPGCPREC 3-2000, a rating under the revised criteria cannot be assigned prior to the effective date thereof, which is September 26, 2003.  Therefore, the Veteran is entitled to a rating of 20 percent from that date.

The Board further finds that the Veteran is not entitled to a rating in excess of 10 percent prior to September 26, 2003.  Here, the Board finds that the Veteran's service-connected cervical spine disorder did not have moderate, or greater, limitation of motion prior to September 26, 2003.  For example, the April 2001 VA examination shows the Veteran's cervical spine had flexion to 50 degrees, extension to 40 degrees; left and right lateral bending to 60 degrees; and left and right rotation to 70 degrees.  Simply put, these results show little or no limitation of motion of the cervical spine when compared to normal range of motion; i.e., these results do not reflect moderate limitation of motion under former Diagnostic Code 5290.  There is also nothing in the record which indicates additional loss of motion due to flare-ups of pain during this period.  In fact, as detailed below, an August 2006 VA medical opinion indicated there was no functional impairment of the cervical spine demonstrated on this examination, or subsequent examinations in 2004 for that matter.

The Board also notes that it does not appear the service-connected cervical spine disorder had evidence of intervertebral disc syndrome prior to September 26, 2003, so as to warrant consideration under either former Diagnostic Code 5293 or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The April 2001 neck x-rays noted that while there was reversal of cervical lordosis, the disc spaces were well-preserved; and there was no evidence of compression fracture or subluxation identified.  There was also no evidence of incapacitating episodes as defined by VA regulations prior to September 26, 2003.

With respect to the period since September 26, 2003, the record does not reflect the Veteran's service-connected cervical spine disorder has ever been manifested by severe limitation of motion; forward flexion less than 15 degrees; or ankylosis.  For example, a February 2004 VA examination showed forward flexion to 45 degrees; extension to 45 degrees; right and left lateral bending to 30 degrees; and right and left rotation to 60 degrees.  The subsequent March 2004 VA medical examination revealed 50 degrees of forward flexion; 50 degrees of extension; right and left lateral bending to 60 degrees; and right and left rotation to 70 degrees.  Moreover, an August 2006 VA medical opinion, which included review of these aforementioned VA medical examinations, found that it was less likely than not that there was any functional loss due to the cervical during the timeframe of these examinations.  The more recent February 2009 VA medical examination showed that the cervical spine had flexion to 35 degrees, extension to 10 degrees, lateral flexion to 20 degrees; and rotation to 40 degrees.  Although all of these were with pain throughout, under the amended general rating criteria, it states that the evaluations are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The Veteran was able to repetitively move the neck and back region without any change in her pain or range of motion.  Therefore, the examiner concluded that the range of motion measured was not additionally limited following repetitive use.  

In view of the foregoing, the Board finds that the aforementioned range of motion findings do not show severe limitation of the cervical spine when compared to normal range of motion, nor forward flexion less than 15 degrees.  No such limitation(s) is otherwise demonstrated by the treatment records on file.  Moreover, nothing in the record reflects she has ever been diagnosed with ankylosis of the spine.  Therefore, she is not entitled to a rating in excess of 20 percent under either former Diagnostic Code 5292 or the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the cervical spine disorder does not warrant a separate evaluation or evaluations for neurological symptoms.  In the August 2006 VA examination report, the examiner found there was no evidence of radiculopathy.  In the February 2009 VA examination report, the examiner noted that the upper extremities had normal symmetric deep tendon reflexes.  In regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that the February 2009 VA examination noted that there had been incapacitating episodes over the past 12 months in which a chiropractor had prescribed bedrest, but no medical doctor had done so.  In any event, there is nothing in the record which indicates these purported episodes had a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.

For these reasons, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the service-connected cervical spine disorder prior to September 26, 2003, and a rating of no more than 20 percent from that date.

With respect to the service-connected lumbar spine disorder, the Board finds that the preponderance of the evidence is against a finding that this disability has been manifested by moderate limitation of motion, or forward flexion less than 60 degrees; or the combined range of motion of the thoracolumbar spine less than 120 degrees throughout the appeal.  Although the April 2001 VA medical examination included a finding of low back pain and tingling in sciatic nerve distribution, most likely L5-S1, no clinical findings were made as to the range of motion of the lumbar spine.  Thus, it is impossible for the Board to rate the disability based upon this examination report.  The February 2004 and March 2004 VA medical examinations both showed the lumbar spine had forward flexion to 100 degrees; extension to 30 degrees without pain; right and left lateral bending to 20 degrees; as well as right and left rotation to 45 degrees for a total range of 220 degrees (using 90 degrees as the maximum flexion and 30 degrees as maximum rotation).  At the February 2009 VA examination, flexion was to 65 degrees, extension to 5 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  The combined range of motion was 170 degrees.  

Thus, similar to the cervical spine disorder, the record reflects either no limitation of motion or no more than mild limitation of motion of the lumbar spine when compared to normal range of motion; i.e., she does not have moderate limitation of motion so as to warrant a higher rating under former Diagnostic Code 5292, or limitation of flexion to less than 60 degrees as to warrant a higher rating under the current General Rating Formula for Diseases and Injuries of the Spine.  No such limitation(s) is otherwise demonstrated by the treatment records on file.  Moreover, the Board notes that an August 2006 VA medical opinion, which included review of the aforementioned VA medical examinations, found that it was less likely than not that there was any functional loss due to the lumbar spine during the timeframe of these examinations.  In the February 2009 VA examination report, the examiner noted that the Veteran was able to move the low back repetitively without any change in her pain or range of motion.  Therefore, the examiner concluded that the measured motion was not additionally limited following repetitive use.  

As such, the Veteran is not entitled to a rating in excess of 10 percent based upon limitation of motion under either former Diagnostic Code 5292 or the current General Rating Formula for Diseases and Injuries of the Spine.  

The Board further notes that nothing in the record reflects the service-connected lumbar spine disorder was manifested muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Consequently, a rating in excess of 10 percent is not warranted on this basis under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board also notes that nothing in the evidence of record, to include the VA medical examinations, shows the Veteran's service-connected lumbar spine disorder was manifested by lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  As such, she is not entitled to a rating in excess of 10 percent under former Diagnostic Code 5295 for this period.

The Board further finds that the record does not reflect the Veteran's service-connected lumbar spine disorder was manifested by moderate symptoms of intervertebral disc syndrome with recurring attacks.  In fact, x-rays taken of the lumbar spine in October 2002 were normal.  X-rays taken in February 2004 were negative.  MRI of the lumbar spine conducted in September 2004 showed evidence of degenerative disc disease at the L4-5 level.  However, overall impression was that there was only mild degenerative central canal stenosis at this level.

Finally, nothing in the record indicates that the Veteran experienced incapacitating episodes, as defined by VA regulations, having a total duration of at least 2 weeks but less than 4 weeks during a 12-month period.  While in the February 2009 VA examination report, the examiner noted that there had been incapacitating episodes over the past 12 months in which a chiropractor had prescribed bed rest, the Veteran provided no evidence to substantiate this allegation.  The regulation requires that an examiner prescribe bed rest.  The Veteran's statements alone are insufficient to establish this criteria.  Therefore, a rating in excess of 10 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board also notes that, as with the cervical spine, the Veteran has never been diagnosed with ankylosis of the lumbar spine.

In view of the foregoing, the Board finds that the Veteran's service-connected lumbar spine disorder does not meet or nearly approximate the criteria for a rating in excess of 10 percent under any of the potentially applicable Diagnostic Codes throughout the appeal period.  The Board notes that in making this determination, it considered whether any additional "staged" rating(s) were warranted pursuant to Fenderson, supra, and Hart, supra, but found that there were no distinctive period(s) where the Veteran met or nearly approximated the criteria for the next high rating.  
The Board also notes that it considered the Veteran's complaints of pain for her service-connected cervical and lumbar spine disorders, and the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, to these complaints.  However, as detailed above, the record does not reflect she experiences additional functional impairment, including limitation of motion, as a result of these complaints to include during flare-ups/repetitive testing and the amended criteria specifically include pain in the assigned ratings.  Additionally, the amended criteria specifically incorporate pain.  The findings in the August 2006 and February 2009 VA examination reports support such a conclusion.

The Board notes that the Veteran has a separate rating for sciatica in the left lower extremity.  In appealing her claim, she limited her appeal to the limitation of motion of the lumbar spine.  Thus, that issue is not currently before the Board.

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director).  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court provided that "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.' 38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').  Id. at 115-16.  When an analysis of the first two steps reveals that the rating schedule is inadequate and that the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. § 4.71a under the Diagnostic Codes addressing the spine, both prior to and as of the changes made to the criteria expressly contemplate varying degrees of occupational impairment due to a wide variety of symptoms involving limitation of motion, intervertebral disc syndrome, and strain.  In this case, the rating criteria for evaluating the cervical and lumbar spine reasonably describe the Veteran's disability level and symptomatology.  Additionally, the rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence, i.e., when there is shown to be moderate and severe limitation of motion.  Therefore, the Board finds that the evidence does not establish an exceptional disability picture such that the available schedular evaluations for the Veteran's cervical and lumbar spine disorders have been rendered inadequate; the Veteran's disability picture involving both the cervical and lumbar spines is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, nothing in the record reflects that the Veteran is unemployable solely due to her service-connected cervical and lumbar spine disorders.  Rather, as stated in the preceding paragraph, the Veteran denied that her occupation or activities of daily living being affected at the February 2009 VA examination.  Therefore, no further discussion of TDIU is warranted in this case.


ORDER

A rating in excess of 10 percent for service-connected cervical spine disorder prior to September 26, 2003, is denied.

A rating of no more than 20 percent for service-connected cervical spine disorder from September 26, 2003, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for service-connected lumbar spine disorder throughout the appeal period is denied.



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


